DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 6, 202 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Claims 1-4 are rejected because the term “characterized” is not conventional claim language.  Applicant should amend the claims to include conventional USPTO transitional language i.e., "comprising", "consisting essentially of" or "consisting of". 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over UA 119084 in view of Kaufman (US 4,459,132) (both references appear on the PTO-892).
 	UA ’84 teaches and additive for fuels and lubricants comprising in wt %, 1-98 % C2-C4 alcohol; 0.01-1 % boric acid; 0.1-40 % urea; 0.01-2 % triethanolamine and 0.1-98% water.  The additive improves fuel combustion, wear, fuel consumption and incomplete combustion products (see abstract in its entirety).  UA ’84 meets the limitations of the claims other than the differences that are set forth below.

 	Kaufman teaches fuel compositions containing a wear-inhibiting additive wherein the additive is a reaction product of acrylic acid and an amine (see abstract; Table 2 in col. 2).  The preferred acid is acrylic acid (see col. 3, lines 10-11).  The additive is prepared in a fuel in an amount of about 0.003-10 wt% (see col. 5, lines 9-11).
 	It would have been obvious to one of ordinary skill in the art to include acrylic compounds in the additive because UA ’84 teaches that the additive of its invention reduces wear and Kaufman teaches that the acrylic acid compounds perform this function.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over UA 119084 in view of Kaufman (US 4459132) as applied to the claims above, and further in view of GB 120792 (appears on the PTO-892).
 	UA ’84 has been discussed above.  UA ’84 does not specifically teach the addition of acetylene.  However, GB teaches this difference (see lines 5-16).
 	It would have been obvious to one of ordinary skill in the art to include acetylene in the additive because GB teaches that acetylene improves cold engine starts in engines that use alcohol. With respect to the proportions, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the acetylene through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly .
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over UA 115100 in view of Kaufman (US 4459132) (both appear on the PTO-892).
 	UA ’00 teaches additives for fuels comprising in wt %, 1-98 % aliphatic alcohol (encompasses C2-C4 alcohols); 0.4-10 % urea; 0.01-2 % boric acid; 0.01-2 % triethanolamine; 0.01-2 % acetic acid and water up to 100% (see abstract in its entirety).  UA ’00 meets the limitations of the claims other than the differences that are set forth below.
 	UA ’00 does not specifically teach acrylic compounds.  However, Kaufman teaches this difference.
 	Kaufman teaches fuel compositions containing a wear-inhibiting additive wherein the additive is a reaction product of acrylic acid and an amine (see abstract; Table 2 in col. 2).  The preferred acid is acrylic acid (see col. 3, lines 10-11).  The additive is prepared in a fuel in an amount of about 0.003-10 wt% (see col. 5, lines 9-11).
 	It would have been obvious to one of ordinary skill in the art to include acrylic compounds in the additive because Kaufman teaches that fuels comprising alcohols and acetic acid, such as UA ’00, require the presence of acrylic compounds to improve wear.
11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over UA 115100 in view of Kaufman (US 4459132) as applied to the claims above, and further in view of GB 120792 (all appear on the PTO-892).

 	It would have been obvious to one of ordinary skill in the art to include acetylene in the additive because GB teaches that acetylene improves cold engine starts in engines that use alcohol. With respect to the proportions, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the acetylene through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17436638/20220300